EXHIBIT 10.63

KAR AUCTION SERVICES, INC.

FORM OF DIRECTOR RESTRICTED SHARE AGREEMENT

This Agreement (this “Agreement”) is entered into as of                     , by
and between KAR Auction Services, Inc., a Delaware corporation (the “Company”),
and                      (the “Participant”), pursuant to the KAR Auction
Services, Inc. 2009 Omnibus Stock and Incentive Plan, as in effect and as
amended from time to time (the “Plan”). Capitalized terms that are not defined
herein shall have the meanings given to such terms in the Plan.

1. Grant of Restricted Shares. The Company hereby grants to the Participant
             Shares (such shares, the “Restricted Shares”), subject to all of
the terms and conditions of this Agreement and the Plan.

2. Lapse of Restrictions.

(a) General. Subject to the provisions set forth below, the restrictions on
Transfer set forth in Section 8 hereof shall lapse with respect to the number of
Restricted Shares specified for each date set forth below under the column
captioned “Vesting Date” (each such date, a “Vesting Date”) as follows:

 

Vesting Date

  

Portion of

Restricted Shares Vesting

subject in each case to the continued service of the Participant with the
Company or a Subsidiary (either as a member of its board of directors or as an
employee) from the date hereof through the relevant Vesting Date.

(b) Following Certain Terminations of Service. Upon termination of the
Participant’s service with the Company or a Subsidiary for any reason (including
the death or Disability of the Participant), any Restricted Shares in respect of
which the restrictions described in this Section 2 shall not already have lapsed
shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company without consideration of any kind and neither the
Participant nor any of the Participant’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Shares

3. Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change in
Capitalization, the Administrator shall make such equitable changes or
adjustments as it deems necessary or appropriate to the number and kind of
securities or other property (including cash) issued or issuable in respect of
outstanding Restricted Shares.

4. Legend on Certificates. The Participant agrees that any certificate issued
for Restricted Shares (or, if applicable, any book entry statement issued for
Restricted



--------------------------------------------------------------------------------

Shares) prior to the lapse of any outstanding restrictions relating thereto
shall bear the following legend (in addition to any other legend or legends
required under applicable federal and state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”) AS SET FORTH IN THE
KAR AUCTION SERVICES, INC. 2009 OMNIBUS STOCK AND INCENTIVE PLAN AND THE
RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND KAR
AUCTION SERVICES, INC., COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF KAR
AUCTION SERVICES, INC. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION
OF SUCH RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.

5. Certain Changes. The Administrator may accelerate the date on which the
restrictions on Transfer set forth in Section 8 hereof shall lapse or otherwise
adjust any of the terms of the Restricted Shares; provided that, subject to
Sections 5 and 12 of the Plan, no action under this Section 5 shall adversely
affect the Participant’s rights under this Agreement.

6. Notices. All notices or other communications required or permitted under this
Agreement shall be made in writing and shall be deemed given if delivered
personally or sent by nationally recognized overnight courier service. Any
notice or other communication shall be deemed given on the date of delivery, or
on the date one (1) business day after it shall have been given to a
nationally-recognized overnight courier service. All such notices or
communications shall be delivered to the recipient at the addresses indicated
below:

To the Company:

KAR Auction Services, Inc.

13085 Hamilton Crossing Boulevard

Carmel, Indiana 46032

Attention: General Counsel

Fax: (317) 249-4518

To the Participant:

at the address as it appears in the Company’s books and records or at such other
place as the Participant shall have designated by notice as herein provided to
the Company.



--------------------------------------------------------------------------------

7. Securities Laws Requirements. The Company shall not be obligated to issue
Shares to the Participant free of the restrictive legend described in Section 4
hereof or of any other restrictive legend, if such transfer, in the opinion of
counsel for the Company, would violate the Securities Act of 1933, as amended,
or any other federal or state statutes having similar requirements that may be
in effect at the relevant time.

8. Protections Against Violations of Agreement. Until such time as the
Restricted Shares are fully vested in accordance with Section 2 hereof, no
purported sale, assignment, mortgage, hypothecation, transfer, charge, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the Restricted Shares
or any agreement or commitment to do any of the foregoing (each, a “Transfer”)
by any holder thereof in violation of the provisions of this Agreement will be
valid, except with the prior written consent of the Board, which consent may be
granted or withheld in the sole discretion of such Board. Any purported Transfer
of Restricted Shares or any economic benefit or interest therein in violation of
this Agreement shall be null and void ab initio, and shall not create any
obligation or liability of the Company, and any person purportedly acquiring any
Restricted Shares or any economic benefit or interest therein transferred in
violation of this Agreement shall not be entitled to be recognized as a holder
of such Shares. In addition, unless the Administrator determines otherwise, upon
any attempted Transfer of Restricted Shares or any rights in respect of
Restricted Shares, before the vesting thereof, such Restricted Shares, and all
of the rights related thereto, shall be immediately forfeited by the Participant
and transferred to, and reacquired by, the Company without consideration of any
kind.

9. Taxes. The Participant understands that he (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement. The Participant shall promptly notify the
Company of any election made pursuant to Section 83(b) of the Code.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY,
AND NOT THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO
ASSIST THE PARTICIPANT IN MAKING THIS FILING.

The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change, and it is the sole responsibility of the
Participant to obtain the Participant’s own advice as to the tax treatment of
the terms of this Agreement.

BY SIGNING THIS AGREEMENT, THE PARTICIPANT REPRESENTS THAT THE PARTICIPANT HAS
REVIEWED WITH THE PARTICIPANT’S OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND
FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THAT THE PARTICIPANT IS RELYING SOLELY ON SUCH ADVISORS, AND NOT ON ANY
STATEMENTS OR



--------------------------------------------------------------------------------

REPRESENTATIONS OF THE COMPANY, OR ANY AFFILIATE THEREOF, OR ANY AGENT OF THE
COMPANY OR ANY AFFILIATE THEREOF. THE PARTICIPANT UNDERSTANDS AND AGREES THAT
THE PARTICIPANT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY
THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

10. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

11. Incorporation of Plan. The Plan is hereby incorporated by reference into,
and made a part of, this Agreement, and the Restricted Shares and this Agreement
shall be subject to all terms and conditions of the Plan.

12. Amendments; Construction. The Administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without the Participant’s
consent, except as provided in Sections 5 and 12 of the Plan.

13. Survival of Terms. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the Company and its
Affiliates, and their respective successors and assigns and the Participant and
the Participant’s heirs, personal representatives, successors and assigns;
provided, however, that nothing contained herein shall be construed as granting
the Participant the right to Transfer any of the Restricted Shares, except in
accordance with this Agreement and any transferee shall hold the Restricted
Shares having only those rights, and being subject to the restrictions, provided
for in this Agreement.

14. Rights as a Shareholder. Except as otherwise expressly provided in this
Agreement, the Participant will have all of the rights of a shareholder with
respect to all of the Restricted Shares (until and unless the Restricted Shares
are forfeited), including, without limitation, the right to vote such shares and
the right to receive all dividends or other distributions with respect to such
Shares, both prior to and after the lapse and removal of the vesting
restrictions set forth herein, and, if Shares are ultimately forfeited, prior to
such forfeiture. In connection with the payment of any dividends, distributions
or other type of payment to the Participant in respect of the Restricted Shares,
the Company shall be entitled to deduct any taxes or other amounts required by
any governmental authority to be withheld and paid over to such authority for
the Participant’s account.

15. Agreement Not a Contract for Services. Neither the Plan, the granting of the
Restricted Shares, this Agreement nor any other action taken pursuant to the
Plan shall constitute or be evidence of any agreement or understanding, express
or implied, that the Participant has a right to continue to provide services as
an officer, director, employee, consultant or advisor of the Company or any
Affiliate thereof for any period of time or at any specific rate of
compensation.



--------------------------------------------------------------------------------

16. Authority of the Administrator; Disputes. The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Agreement.
The determination of the Administrator as to any such matter of interpretation
or construction shall be final, binding and conclusive.

17. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Restricted Shares
subject to all the terms and conditions of the Plan and this Agreement. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under this Agreement.

18. Miscellaneous.

(a) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and may not be modified or amended except by a
written agreement signed by the Company and the Participant. As of the date
hereof, this Agreement shall supersede any other agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter
hereof, which have been made by either party or any Affiliate thereof.

(b) In the event any capital stock of the Company or any other corporation shall
be distributed on, with respect to, or in exchange for shares of Stock of the
Company as a stock (or share) dividend, stock (or share) split, spin-off,
reclassification or recapitalization in connection with any merger,
amalgamation, continuation into another jurisdiction or reorganization, the
restrictions, rights and options set forth in this Agreement shall apply with
respect to such other capital stock to the same extent as they are, or would
have been applicable, to the Stock acquired hereunder on, or with respect to,
which such other capital stock was distributed.

(c) No waiver of any breach or default hereunder shall be considered valid
unless in writing, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature. Anything in this Agreement to
the contrary notwithstanding, any waiver, consent or other instrument under or
pursuant to this Agreement signed by, or binding upon, the Participant shall be
valid and binding upon any and all persons or entities (other than the Company
and its Affiliates) who may, at any time, have or claim any rights under or
pursuant to this Agreement in respect of the Restricted Shares.

(d) Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the fullest extent permitted by applicable law, the
parties hereby waive any provision of law which may render any provision hereof
prohibited or unenforceable in any respect.



--------------------------------------------------------------------------------

(e) The obligations of the Company and the Participant under this Agreement
which by their nature may require either partial or total performance after the
Participant’s service with the Company and its Subsidiaries is terminated shall
survive such termination of service.

(f) Should any party to this Agreement be required to commence any litigation
concerning any provision of this Agreement or the rights and duties of the
parties hereunder, the prevailing party in such proceeding shall be entitled, in
addition to such other relief as may be granted, to the reasonable attorneys’
fees and court costs incurred by reason of such litigation.

(g) The Section headings contained herein are for the purposes of convenience
only and are not intended to define or limit the contents of said Sections.

(h) Words in the singular shall be read and construed as though in the plural
and words in the plural shall be read and construed as though in the singular in
all cases where they would so apply. Words herein of any gender are deemed to
include each other gender.

(i) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same agreement,
and all signatures need not appear on any one counterpart.

(j) This Agreement shall be governed by and construed in accordance with the law
of the State of Delaware, regardless of the law that might be applied under
principles of conflict of laws.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.

 

KAR AUCTION SERVICES, INC. By:         Name:   Title:  

 

PARTICIPANT

 

Name

 

[Signature Page to Restricted Share Agreement]